Citation Nr: 0105761	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative joint 
disease of the hips secondary to a service-connected right 
knee disorder.

3.  Entitlement to service connection for degenerative joint 
disease of the left knee secondary to a service-connected 
right knee disorder.

4.  Entitlement to service connection for lumbar 
spondylolisthesis and degenerative changes secondary to a 
service-connected right knee disorder.

5.  Entitlement to service connection for conjunctivitis of 
the left eye socket under the provision of section 1151, 
title 38, United States Code.

6.  Entitlement to service connection for cause or 
aggravation of left hip and left shoulder disability under 
the provision of section 1151, title 38, United States Code.

7.  Entitlement to service connection for chronic headaches 
under the provision of section 1151, title 38, United States 
Code.

8.  Entitlement to special monthly compensation (SMC) for aid 
and attendance.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND

The appellant had active service from May 1943 to July 1946.

This case requires additional development of all claims at 
issue prior to appellate review of its merits.

The claim for PTSD requires further development of the 
veteran's service personnel record and possibly other 
historical records.  In August 1999, the veteran testified 
about a combat incident in which two fellow crewmen were 
killed while manning a shipboard gun with the veteran during 
an enemy attack.  He was unable to recall names or dates.  He 
was not asked the name of the ship or the place of the 
incident, although by his testimony he apparently recalled 
the places he served.  He had not reported this incident in 
November 1998 when examined by a VA psychiatrist who noted 
his participation in combat, but who apparently based the 
diagnosis partly on the appellant's failure to report any 
specific stressful incident.

Service personnel records show the veteran's assigned vessels 
and stations, but not the dates or his duty.  Historical 
material of record confirms the ship he was on engaged in 
combat.  Development of the record to indicate whether the 
veteran served on the specified ship and performed the duties 
he reported at his hearing during a time that the ship 
engaged the enemy could provide information to an examiner 
the lack of which may have influenced the November 1998 
diagnosis.

Regarding the claims for secondary service connection, in 
April and July 1998, the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO) requested the 
Director, Nashville VA Medical Center (VAMC) to obtain and 
provide medical opinions about the nexus between the 
veteran's service-connected right knee and the orthopedic 
conditions that he claims are secondary to it.  Examinations 
were performed, but no nexus opinions were provided.  Those 
opinions should be obtained, by review of the record and 
addendum reports, if feasible, or after additional 
examination.  The responding physician should be instructed 
that the report must inform whether the service-connected 
disability caused or aggravated the claimed conditions.  See 
38 C.F.R. § 3.310(a) (2000); see also Allen v. Brown, 7 Vet. 
App. 439 (1995).

Regarding the claims under 38 U.S.C. § 1151, the supplemental 
orthopedic report should, for completeness sake, also opine 
whether the March 1998 fall from a wheel chair in a VA 
parking garage caused or aggravated the claimed left hip and 
left shoulder conditions.

Further, regarding the section 1151 claims, the veteran has 
not had a VA neurology examination for the chronic headaches 
he claims as due to the March 1998 fall.  The May 1998 
ophthalmologic examination did not address the primary 
medical question in the claim: whether the veteran has 
conjunctivitis or other infectious or inflammatory process of 
the left eye socket.  Such an examinations should be 
performed.

Additionally, regarding the adjudication of the section 1151 
claim, the August 1999 statement of the case (SOC) cited and 
apparently based the decision on a rescinded regulation, 
38 C.F.R. § 3.361.  That regulation has never been published 
in the Code of Federal Regulations.  VA promulgated the final 
rule that was to have been thus codified on August 24, 1998.  
See 63 Fed. Reg. 45004 (1998).  VA rescinded the rule on 
January 8, 1999.  See 64 Fed. Reg. 1131 (1999).  The 
rescinded rule was declared without force or effect regarding 
any claim decided after August 24, 1998.  The RO decided the 
section 1151 claims in this case on February 8, 1999.

A statement of the case should inform a claimant of the laws 
and regulations governing the adjudication of his or her 
claim for VA benefits.  A defect in a SOC may be cured with a 
supplemental statement of the case (SSOC).  38 C.F.R. § 19.31 
(2000).  The rescinded regulation was intended to implement a 
1996 amendment to 38 U.S.C. § 1151.  See 38 U.S.C.A. § 1151 
(West Supp. 2000).  Although VA rescinded the regulation, the 
statute from which it derived is currently the law.  Applying 
the statute directly, the claims should be adjudicated, and 
any SSOC hereafter addressing the section 1151 claims should 
cite and inform the veteran of the pertinent statutory 
language.

The Board defers appellate review of the claim for SMC.  The 
RO based the denial on the finding that non-service-connected 
disabilities dictate the veteran's needs for assistance at 
home.  It would be premature and potentially wasteful of 
scarce resources for the Board to decide this question while 
multiple claims for service connection are pending, and the 
basis of the prior denial of SMC could change.

Finally, the RO must ensure proper notice to the veteran and 
complete development of all aspects of the several issues in 
this case consistent with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to provide a 
statement identifying the date and the 
ship on which the death under enemy 
aircraft fire of fellow guncrew members 
occurred, and the approximate location or 
engagement during which this occurred.

2.  Obtain further service records.  
Specifically, obtain the dates of the 
veteran's service at the various ships 
and stations listed on his service 
personnel record and his principal duties 
at those assignments.  Development for 
such information should include unit 
histories, ships' records or any other 
naval records likely to corroborate the 
veteran's August 1999 hearing testimony.

3.  If and only if further development of 
naval records produces additional 
historical information to inform a 
psychiatric examiner, schedule the 
veteran for a psychiatric examination to 
diagnose or rule out PTSD.  Provide the 
examiner with the claims folder.  
Associate any information obtained with 
the claims folder.

4.  Obtain VA medical opinions about (1) 
the likelihood that left and right hip, 
left knee, and lumbar spine pathology was 
caused or aggravated by the veteran's 
service-connected right knee disorder; 
and (2) the likelihood that left hip or 
left shoulder pathology was caused or 
aggravated by a fall from a wheel chair 
on March 20, 1998.  The opinions must 
specifically state whether the current 
pathology is as likely as not or less 
likely than not caused or aggravated by 
the right knee disorder or by the March 
20, 1998, fall, or that no reliable 
medical conclusion can be reached and 
why.  In addition, if the opinion is that 
any disability was as likely as not 
caused or aggravated by a fall from a 
wheel chair on March 20, 1998, the 
examiner is asked to express an opinion 
as to whether the proximate cause of the 
fall was carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar fault on the part of the VA 
medical center, or an event not 
reasonably foreseeable.  These opinions 
may be based on review of the claims 
folder, if feasible, or on additional 
examination, if necessary.  Provide the 
reviewers or examiners with the claims 
folder.

5.  Schedule the veteran for a VA 
neurology and ophthalmology examinations.  
Provide each examiner with the claims 
folder for review in conjunction with the 
examination.  Neurology: Determine 
whether the veteran has chronic 
headaches, and if so, determine the 
likelihood they were caused or aggravated 
by a fall from a wheel chair on March 20, 
1998.  Ophthalmology: Determine whether 
the veteran has conjunctivitis or other 
pathology of the left eye socket, and if 
so, whether it was caused or aggravated 
by VA treatment on January 7, 1998.  Both 
opinions must specifically state whether 
the chronic headache or a condition of 
the left eye socket, respectively, as 
likely as not or less likely than not was 
caused or aggravated by the March 20, 
1998, fall, or the January 7, 1998, 
treatment, or that no reliable medical 
conclusion can be reached and why the 
requested probability cannot feasibly be 
determined.  In addition, if the opinion 
is that any disability was as likely as 
not caused or aggravated by a fall from a 
wheel chair on March 20, 1998, or medical 
treatment on January 7, 1998, the 
examiner is asked to express an opinion 
as to whether the proximate cause of the 
injury was carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar fault on the part of the VA 
medical center, or an event not 
reasonably foreseeable.

6.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed.

7.  Readjudicate the claims at issue, 
applying as pertinent 38 U.S.C. § 1151 
and any implementing regulations, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his representative an appropriate 
supplemental statement of the case, 
summarizing and citing section 1151 as 
warranted.  Afford an appropriate period 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


